Citation Nr: 1241870	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-35 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraines.

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating higher than 10 percent for kidney stones.

4.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2001 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection for migraines, kidney stones, GERD, and hypertension and assigned initial noncompensable disability ratings, all effective June 18, 2009.

In a March 2011 decision, a Decision Review Officer assigned an initial 30 percent rating for migraines and initial 10 percent ratings for kidney stones and GERD.  All such ratings were effective June 18, 2009.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher initial ratings for kidney stones and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Since June 18, 2009, the Veteran's migraines have been manifested by prostrating attacks occurring every 1 to 3 months to every 3 days which are not productive of severe economic inadaptability.

2.  Since June 18, 2009, the Veteran's GERD has been manifested by heartburn (pyrosis), regurgitation, and epigastric pain and tenderness; there has been no dysphagia or considerable to severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2012).

2.  The criteria for an initial rating higher than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The appeal for higher initial ratings for migraines and GERD arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran has not identified and the evidence does not otherwise reflect any relevant post-service private medical treatment for migraines and GERD.  In addition, the Veteran was afforded VA examinations to evaluate the severity of his migraines and GERD.

Although the most recent VA examinations for the Veteran's service-connected migraines and GERD took place in 2010, he has not reported any change in the disabilities since then, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Migraines

The Veteran's migraines are currently rated under 38 C.F.R. § 4.124a, DC 8100. Under DC 8100, migraines are rated as follows: a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

During a pre-discharge VA examination conducted in December 2008, the Veteran reported intermittent migraine headaches that radiated from the back of the head to the front and were associated with visual disturbances, nausea, photophobia, and sensitivity to noise.  The headaches occurred on a weekly basis, lasted a few hours to half a day at a time, and were predominantly prostrating in nature.  The Veteran was not receiving any treatment for the headaches at the time of the examination.  Also, he did not experience any weakness or paralysis, paresthesias, numbness, memory loss, poor coordination, vision loss, speech difficulties, or any other neurologic symptoms.

Examination revealed that the Veteran was in no acute distress and that coordination, orientation, memory, and speech were all normal.  Romberg's sign was negative.  There was no motor loss or evidence of sensory loss and Babinski signs, cranial nerve function, and deep tendon reflexes were all normal bilaterally.  The Veteran was diagnosed as having migraine headaches.  The disability had significant effects on his usual occupation as an active duty marine due to decreased concentration, lack of stamina, and pain; however he had not lost any time from work during the previous 12 month period.  The headaches had mild to moderate effects on some activities of daily living.

VA treatment records dated from September 2009 to June 2010 and VA examination reports dated in January and March 2010 include reports of recurrent headaches (1 to 3 per month) which were worse during periods of stress and were treated with medication and rest.  The headaches radiated from the front or back of the head to the top of the head, felt like "pressure," and were accompanied by nausea and sensitivity to light and sound.   

Examinations revealed that the Veteran was in no acute distress, that his head was atraumatic and normocephalic without masses, that cranial nerves 2 through 12 were intact, and that strength, sensation, and gait were all normal.  The Veteran had been employed full time as a heavy equipment mechanic and as a pizza deliveryman in the years since service, reported no task-related difficulties at work during an October 2009 VA neuropsychological consultation, and had only lost time from work due to various medical appointments and the birth of his children. He was diagnosed as having headaches.

A November 2010 VA examination report reflects that the Veteran reported worsening migraine headaches which had increased in frequency (described as 1 every 3 days), were treated with medication, were described as an occipital pain in the head, occurred at the front and back of the head and at the temples bilaterally, and were associated with visual blurriness, sensitivity to light and sound, fatigue, and weakness.  There was no associated nausea, vomiting, nosebleeds, or tics.  The headaches resulted in functional loss in that the Veteran had to rest in bed for up to a day before the headaches were relieved.

Examination revealed that cranial nerves 2 through 12 were intact, that Romberg testing was negative, that the Veteran was able to perform heel-to-toe testing without difficulty, that his pupils were equal and reactive to light, and that extraocular muscles were intact.  A diagnosis of migraine headaches was provided.

VA treatment records dated from December 2010 to January 2011 reveal that the Veteran was employed as a security guard.  A CAT-scan of the head conducted in December 2010 revealed no hemorrhage or midline shift. 

The evidence reflects that since the effective date of service connection, the Veteran has experienced prostrating headaches, which have occurred every 1 to 3 months to every 3 days.  The headaches have been accompanied by occasional visual disturbances, nausea, sensitivity to light and sound, fatigue, and weakness, and have been treated with medication and rest. The Veteran has nonetheless remained gainfully employed on a full time basis as a mechanic, security guard, and pizza deliveryman throughout the entire appeal period.  Further, he has not reported and the evidence does not otherwise reflect any employment problems due to headaches.

In light of the above evidence and the lack of any severe economic inadaptability due to headaches, the Board concludes that the Veteran's service-connected migraines have most closely approximated the criteria for a 30 percent rating under DC 8100 and a higher initial rating is not warranted at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.124a, DC 8100.



GERD

The Veteran's GERD is currently rated under 38 C.F.R. § 4.114, DCs 7399-7346. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2012).  Here, the use of DCs 7399-7346 reflects that there is no diagnostic code specifically applicable to the Veteran's GERD, and that this disability is rated by analogy to hiatal hernia under DC 7346.  See 38 C.F.R. § 4.20 (2012) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 7346, the following ratings apply:  a 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity; a 30 percent rating is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health; and a 60 percent rating is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The December 2008 VA examination report indicates that the Veteran reported intermittent symptoms of GERD, including heartburn, reflux, and regurgitation.  He was not receiving any treatment for such symptoms at the time of the examination.  He did not report any history of nausea, vomiting, dysphagia, fecal incontinence, diarrhea, constipation, hemorrhoids, hernia, abdominal mass, swelling, jaundice post-prandial symptoms after ulcer surgery, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.

Examination revealed that the Veteran was well nourished and developed and in no acute distress.  He weighed 177.1 pounds and there had been no weight change.  An inspection of the abdomen/gastrointestinal system was normal in that bowel sounds were normal and there was no abnormality of auscultation, tenderness, palpable masses, hernia, liver or spleen abnormalities, ascites, abdominal guarding, or periods of incapacitation.  The Veteran was diagnosed as having GERD.  The disability did not have any significant effects on his usual occupation and had only a moderate effect on feeding.

During the November 2010 VA examination the Veteran reported worsening symptoms of GERD which occurred on a daily basis.  He experienced regurgitation of fluid and undigested food, heartburn, epigastric pain, and an occasional cough.  Flare ups of such symptoms occurred during periods of increased stress and were worse after eating.  There was no dysphagia, sore throat, or bowel or bladder difficulty.  The Veteran did not take any medications for GERD, only occasionally used Tums without relief, and had not undergone an esophagogastroduodenoscopy.  He had gained 20 pounds over the previous year.

Examination revealed that the Veteran's epigastric area was tender on palpation, but there was no organomegaly and the abdomen was soft without any palpable masses.  A diagnosis of GERD was provided.

The above evidence indicates that since the effective date of service connection, the Veteran's service-connected GERD has been manifested by epigastric pain and tenderness, heartburn (pyrosis), regurgitation, and a cough.  However, there is no evidence of any dysphagia and the Veteran specifically denied any history of dysphagia during both the December 2008 and November 2010 VA examinations.  

The Court has held that where rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  However, the holding in Camacho only applies where the rating criteria are "successive," meaning that the criteria for the lower rating plus additional criteria are required before the next higher rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In this case, the criteria for a 30 percent rating under DC 7346 incorporate those required for the 10 percent rating, and are "successive."  As such, all of the additional criteria would be required for the next higher rating.  See Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 360.

In this case there is no evidence of dysphagia at any time since the effective date of service connection, the criteria for a 30 percent rating under DC 7346 have not been met in this case.  See Comacho, 21 Vet. App. at 360; 38 C.F.R. § 4.114, DC 7346.  Further, the Veteran has maintained full time employment throughout the appeal period and has not reported any time lost from work due to GERD.  He was well nourished and developed and in no acute distress at the time of the December 2008 VA examination and his service-connected GERD had only moderate effects on feeding at the time of that examination, with no further effects on activities of daily living.  Additionally, he had gained 20 pounds during the previous year at the time of the November 2010 VA examination.  Thus, the evidence does not reflect considerable to severe impairment of health due to the Veteran's service-connected GERD so as to warrant a higher rating under DC 7346.

In sum, the symptoms associated with the Veteran's service-connected GERD have most closely approximated the criteria for a 10 percent rating under DC 7346 during the entire appeal period.  Thus, an initial rating higher than 10 percent is not warranted at any time since the effective date of service connection.  Accordingly, the appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7346.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected migraines and GERD.  The symptoms of his migraines are headaches, visual disturbances, nausea, sensitivity to light and sound, fatigue, and weakness.  The symptoms of his GERD are heartburn, regurgitation, epigastric pain and tenderness, and a cough.  These symptoms are specifically contemplated by the rating criteria under DCs 7346 and 8100.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has reportedly been gainfully employed in full time employment as a mechanic, security guard, and pizza deliveryman throughout the appeal period.  As there is no evidence of unemployability, a claim for a TDIU under Roberson and Rice is not raised.


ORDER

Entitlement to an initial rating higher than 30 percent for migraines is denied.

Entitlement to an initial rating higher than 10 percent for GERD is denied.


REMAND

The evidence reflects that the Veteran's service-connected hypertension may have worsened since his last VA examination in November 2010.  For example, at the time of the November 2010 VA examination he was not receiving any treatment for hypertension and three blood pressure readings of 140/90 were recorded during the examination.  However, a December 2010 VA nursing evaluation note and a January 2011 VA risk assessment screening note indicate that he had been started on blood pressure medication (HCTZ) and that blood pressure readings of 137/96, 154/97, and 143/101 were recorded.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  In light of the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected hypertension is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2010 addendum to an August 2010 VA urology evaluation note indicates that the Veteran was scheduled for follow up genitourinary treatment for his service-connected kidney stones at the VA Medical Center in Kansas City, Missouri (VAMC Kansas City) in February 2011.  The most recent VA treatment records in the claims file are from the VA Medical Center in Columbia, Missouri (including the VA community based outpatient clinic in Fort Leonard Wood, Missouri (CBOC Fort Leonard Wood)) and VAMC Kansas City (including the VA community based outpatient clinic in Paola, Kansas (CBOC Paola)).  These records are dated in February 2011, but prior to the scheduled genitourinary treatment.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, if any additional treatment records reflect that the Veteran's service-connected kidney stones may have worsened since his last VA examination in November 2010, he should be afforded a new VA examination to assess the severity of that disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for kidney stones and hypertension from the VA Medical Center in Columbia, Missouri (including from CBOC Fort Leonard Wood) from February 2011 to the present, from VAMC Kansas City (including from CBOC Paola) from February 2011 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hypertension.

All relevant records contained in the Virtual VA system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies, including serial blood pressure readings, should be conducted.  The examiner should also report whether the Veteran requires continuous medication for blood pressure control.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and if, and only if, any additional evidence reflects that the Veteran's service-connected kidney stones may have worsened since his last VA examination in November 2010, schedule him for a VA examination to evaluate the current severity of his service-connected kidney stones.  All indicated tests and studies should be conducted.

All relevant records contained in the Virtual VA system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the frequency and duration of any colic attacks, whether any catheter drainage is required for the Veteran's service-connected kidney disability, whether there is any associated infection (pyonephrosis), and the nature and extent of any impairment of kidney function.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) should review the examination report(s) to ensure that it/they contain the information requested in this remand and is/are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


